DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 29, 2020 and February 17, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Bergman (U.S. Patent Application Publication No. US 2006/0028686 A1) (hereafter referred to as “Bergman”).  
With regard to claim 1, Bergman describes parsing, by a processor (refer for example to paragraph [0021]), an image file to be compressed (refer for example to paragraph [0022], the encoding system encodes the image into a code by assigning sub-ranges of the values of pixels to respective quantization levels, this corresponds to applicant’s parsing); and compressing, by the processor (refer for example to paragraph [0021]), the image file by ignoring a portion of bits of each pixel from among a plurality of pixels of the image file (refer for example to paragraphs [0022], [0023] and [0026], lossy compression removes information, this corresponds to applicant’s ignoring a portion of bits of each pixel from among a plurality of pixels of the image file).

In regard to claim 3, Bergman describes wherein the adjusting comprises adjusting each of a red (R) value, a green (G) value, and a blue (B) value for each pixel among the plurality of pixels (refer for example to paragraphs [0031] and [0032]).
With regard to claim 7, Bergman describes a non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to perform operations (refer for example to paragraph [0021]) including, parsing an image file to be compressed (refer for example to paragraph [0022], the encoding system encodes the image into a code by assigning sub-ranges of the values of pixels to respective quantization levels, this corresponds to applicant’s parsing); and compressing the image file by ignoring a portion of bits of each pixel from among a plurality of pixels of the image file (refer for example to paragraphs [0022], [0023] and [0026], lossy compression removes information, this corresponds to applicant’s ignoring a portion of bits of each pixel from among a plurality of pixels of the image file).
As to claim 8, Bergman describes memory storing computer-executable instructions and one or more processors configured to execute the computer-executable instructions such that the one or more processors (refer for example to paragraph [0021]) are configured to, perform a pixel conversion by adjusting a portion of bits of 
In regard to claim 9, Bergman describes wherein the one or more processors are configured to execute the computer-executable instructions such that the one or more processors (refer for example to paragraph [0021]) are further configured to adjust a corresponding pixel value by parsing the image file, by converting each pixel value of the plurality of pixels based on a byte unit(refer for example to paragraph [0022], the encoding system encodes the image into a code by assigning sub-ranges of the values of pixels to respective quantization levels, this corresponds to applicant’s parsing), and by masking a portion of bits of a byte representing each pixel value (refer for example to paragraphs [0022], [0023] and [0026], lossy compression removes information, this corresponds to applicant’s ignoring a portion of bits of each pixel from among a plurality of pixels of the image file).
With regard to claim 10, Bergman describes wherein the one or more processors are configured to execute the computer-executable instructions such that the one or more processors are further configured to adjust each of a red (R) value, a green (G) value, and a blue (B) value for each pixel from among the plurality of pixels (refer for example to paragraphs [0031] and [0032]).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 11-13 are rejected under 35 U.S.C. §103(a) as being unpatentable over Bergman (U.S. Patent Application Publication No. US 2006/0028686 A1) (hereafter referred to as “Bergman”) in view of Ohara (U.S. Patent Application Publication No. US 2008/0152235 A1) (hereafter referred to as “Ohara”).

With regard to claims 4-5 and 11-12, although Bergman does not expressly describe wherein the compressing comprises masking a desired number of bits to zeros based on one or more least significant bits of a byte representing each pixel value, nor wherein the compressing comprises converting each pixel value to a binary number and masking a first number of bits to zeros from among least significant bits of the binary number, such a technique is well known and widely utilized in the prior art.
Ohara discloses a graphic recording apparatus (see Figure 1 and refer for example to the abstract) which provides for compress image data by parsing and ignoring bits of each pixel among a plurality of pixels of the image file (refer for example to paragraph [0048]) and which provides for wherein the compressing comprises masking a desired number of bits to zeros based on one or more least significant bits of a byte representing each pixel value, nor wherein the compressing comprises converting each pixel value to a binary number and masking a first number of bits to zeros from among least significant bits of the binary number (refer for example to paragraphs [0039], [0040], [0041] and [0050]). 
Given the teachings of the two references and the same environment of operation, namely that of compressing images using masking, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bergman system in the manner described by Ohara according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased 
In regard to claims 6 and 13, Bergman describes wherein the first number of bits is determined based on an experimental value that corresponds to a first quality level of an image (refer for example to paragraph [0017]).
With regard to claim 13, Bergman describes wherein the first number of bits is determined based on an experimental value that corresponds to a first quality level of an image (refer for example to paragraph [0017]).


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruben, Gormish, Gibson, Whitehead, Trivedi, Jones, Tsujii, Chan, Bi, Bashyam and Endresen all disclose systems similar to applicant’s claimed invention.  










Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 2, 2021